Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/569,222 filed on 09/12/2019.  Claims 1 – 17 were originally filed in the application.  Claims 1 – 17 remain pending in the application.
Drawing Objections
2.	Drawings are objected to because of following informalities:
FIG. 1 should be labeled as a ––(PRIOR ART)––. 

Appropriate corrections are required.

Specification Objections
3.	The specification is objected to because of following informalities:
ABSTRACT, line 2, after “each” insert ––electric storage unit––.
ABSTRACT, line 3, before “storage device” insert ––stationary––.
ABSTRACT, line 4 – 5, before “supply grid” insert ––electric––.

Appropriate corrections are required.

Claim Objections
4.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 2, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the stationary storage device[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 3, change “each storage unit” to [Symbol font/0x2D][Symbol font/0x2D]each electric storage unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5 – 6, change “the supply grid” to [Symbol font/0x2D][Symbol font/0x2D]the electric supply grid[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, before “storage units” insert [Symbol font/0x2D][Symbol font/0x2D]electric[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]a first electric storage unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 4, change “at least one” to [Symbol font/0x2D][Symbol font/0x2D]at least two[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 3, change “a second one” to [Symbol font/0x2D][Symbol font/0x2D]a second electric storage unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 3, before “electric storage units” inset [Symbol font/0x2D][Symbol font/0x2D]at least two[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2, before “motor vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electrically operated[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 1, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]electric storage unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 4, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]DC-DC converter[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 7, change “one or more DC-DC converter” to [Symbol font/0x2D][Symbol font/0x2D]one or more DC-DC converters[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 8, before “motor vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electrically operated[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 1, before “coupling” insert [Symbol font/0x2D][Symbol font/0x2D]electrically[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 3, after “a first” insert [Symbol font/0x2D][Symbol font/0x2D]storage unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 4, after “converter;” insert [Symbol font/0x2D][Symbol font/0x2D]and[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 2, after “a first” insert [Symbol font/0x2D][Symbol font/0x2D]storage unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 4, after “a second” insert [Symbol font/0x2D][Symbol font/0x2D]storage unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 1, before “comprising” insert [Symbol font/0x2D][Symbol font/0x2D]retrofitting module[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 3 – 4, before “motor vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electrically operated[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 4, change “the DC-DC converter” to [Symbol font/0x2D][Symbol font/0x2D]the two DC-DC converters[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 4, after “the storage unit” insert [Symbol font/0x2D][Symbol font/0x2D]of the electrically operated motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 3, change “one or more DC-DC converter” to [Symbol font/0x2D][Symbol font/0x2D]one or more DC-DC converters[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 4 – 5, before “motor vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electrically operated[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 3, change “one or more DC-DC converter” to [Symbol font/0x2D][Symbol font/0x2D]one or more DC-DC converters[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 4 – 5, before “motor vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electrically operated[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 3, change “one or more DC-DC converter” to [Symbol font/0x2D][Symbol font/0x2D]one or more DC-DC converters[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 4 – 5, before “motor vehicle” insert [Symbol font/0x2D][Symbol font/0x2D]electrically operated[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1 – 7 and 9 – 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over U.S. Patent No. 8,970,176 B2 to Ballatine et al. 

7.	As to Claim 1, Ballatine et al. show and disclose the following subject matter:
A stationary storage device (i.e., energy storage device 714a, 718a, 722a) configured to temporarily store electric energy in an electric supply grid (i.e., AC utility power grid) – [Fig. 6E; Fig. 7; col. 13, line 4 – 7];
The stationary storage device comprising at least one electric storage unit (714a or 718a or 722a), each electric storage unit (714a or 718a or 722a) being connected to a common DC bus 738 by respective DC-DC converter (747 or 748 or 750) – [Fig. 7];
The stationary storage device comprising a bi-directionally operated AC-DC converter 740 for coupling the common DC bus 112, 738 to the electric supply grid (AC utility power grid) – [Fig. 6E; Fig. 7; col. 13, line 4 – 7];
Noted that the stationary storage device has a charging device (i.e., electric vehicle charging module ECM 602) configured to exchange energy with an electrically operated motor vehicle (i.e., electric vehicle EV), said charging device comprising a connection device (a connection between EV battery 604 and switch 702A) configured to connect the electrically operated motor vehicle (EV) in order to exchange said energy, and a charge control device 702B configured to control exchange of said energy – [Fig. 6E; col. 11, line 25 – 41];
Noted that a coupling device (i.e., a switch module 702) is provided which is configured to electrically connect the connection device to the common DC bus 112 via one DC-DC converter in ECM 602 in order to exchange said energy – [Fig. 6E].

For reference purposes, the explanations given above in response to Claim 1 are called [Response A] hereinafter. 

[Response A] given above.

9.	As to Claim 12, reasons are included in [Response A] given above. Noted that an original stationary store device can be retrofitted utilizing a retrofitting module having all equipment and arrangements as claimed in the limitations, which are detailed and described in [Response A] given above. 

10.	As to Claim 2 – 5, in addition to reasons included in [Response A] given above, Ballatine et al. show and disclose the following subject matter:
The stationary storage device comprising at least two storage units (i.e., EV battery 604 and batteries in power modules 106) and the coupling device 702 providing a switching device 702A which is configured to connect a first DC-DC converter in ECM 602 of a first one electric storage unit (i.e., EV battery 604) of the at least two electric storage units (i.e., EV battery 604 and one battery in power module 106) to the connection device for exchanging said energy based on a switching signal that that generated by control logic 702B to control the switch element 702A of the coupling device (switching module) – [Fig. 6E];
The switching device 702 is configured to switch from the first DC-DC converter in ECM 602 to a second a second DC-DC converter of a second electric storage unit (i.e., one battery in power modules 106) of the at least two electric storage units during an exchange of said energy – [Fig. 6E];
The switching device 702A comprises one controllable switching element having a contactor – [Fig. 6E].

11.	As to Claim 6, in addition to reasons included in [Response A] given above, Ballatine et al. show and disclose the following subject matter:
The coupling device 1014 comprises two DC-DC converters 1018, 1022 by which the connection device is connected to the common DC bus 1024 –  [Fig. 10].

12.	As to Claim 7, as explained in [Response A] given above, Ballatine et al. show and disclose the following subject matter:
The connection device provides a connection between EV battery 604 and switch 702A, which is configured to connect the electrically operated motor vehicle (EV) with the charging device in order to exchange energy –  [Response A]; Noted that the connection is achieved using a charging cable;
To provide energy exchange without loss in the charging, the connection device should be a charging cable providing a galvanic connection of between the charging station and the electrically operated motor vehicle.

13.	As to Claim 10, in addition to reasons included in [Response A] given above, Ballatine et al. show and disclose the following subject matter:
The method for operating a stationary storage device for electrically coupling of the connection device to the common DC bus 112, the method comprises: decoupling a first storage unit (EV battery 604) of a plurality of storage units (i.e., EV battery 604 and batteries in Power Module 106) of the stationary storage device from a respective first DC-DC converter in ECM 602; and coupling the respective first DC-DC converter to the connection device (i.e., connection cable connecting between EV battery 604 and Switch module 702A) – [Fig. 6E];

14.	As to Claim 11, in addition to reasons included in [Response A] given above, Ballatine et al. show and disclose the following subject matter:
The method for operating a stationary storage device for electrically coupling of the connection device to the common DC bus 112, by switching a contact element of Switch 702A, the method further comprises: coupling, during the exergy exchange, the first storage unit (EV battery 604) of the plurality of storage units (i.e., EV battery 604 and batteries in Power Module 106) back to the respective first DC-DC converter in ECM 602; decoupling a second storage unit (i.e., a battery in Power Modules 106) from a respective second DC-DC converter (i.e., a DC-DC converter in Power Modules 106); and coupling the respective second DC-DC converter to the connection device – [Fig. 6E].

15.	As to Claim 13, in addition to reasons included in [Response A] given above, Ballatine et al. show and disclose the following subject matter:
Included in the retrofitting module, the coupling device comprises a switching device (i.e., switch 702 A) configured to decouple two DC-DC converters (i.e., a first DC-DC converter in ECM 602 and a second DC-DC converter in Power Module 106) alternately from a respective storage unit  (i.e., EV battery 604 or  Power Module 106) of the stationary storage device based on a switching signal generated by Control Logic 702B and to electrically connect he two DC-DC converters to the connection device with the storage unit (EV battery 604) of the electrically operated motor vehicle decoupled – [Fig. 6E].

16.	As to Claim 14, in addition to reasons included in [Response A] given above, Ballatine et al. show and disclose the following subject matter:
The coupling device (I.e., switch 702A) provides a DC-DC converter, which is included in the Power Module 106, configured to connect the connection device to the common DC bus 112 – [Fig. 6E]. 

17.	As to Claims 15 – 17, in addition to reasons included in [Response A] given above, Ballatine et al. show and disclose the following subject matter:
The charging control device (i.e., control logic 702B) is configured, during the energy exchange, a connection device electrically coupled to the common DC bus 112 across one or more DC-DC converters, wherein the connection device transfers electric energy between the common DC bus 112 and EV battery 604 of the EV (electrically operated motor vehicle) – [Fig. 6E]. 

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	Claim 8 is rejected under 35 U.S.C. 103 as being un-patentable over U.S. Patent No. 8,970,176 B2 to Ballatine et al. in view of U.S. Patent No. 10,214,108 B2 to Carcouet et al.

20. 	As to Claim 8, Ballatine et al. disclose a stationary storage having a charging device configured using a DC-DC converter to charge electric storage unit of an Ballatine et al. do not teach that the electric storage unit of the electrical operated motor vehicle (EV) comprises at least one electric storage unit , wherein each electric storage unit of the at least one electric storage unit comprise one or more electrochemical accumulators.  But Carcouet et al. teach this subject matter.   Carcouet et al. show and disclose the following subject matter:
A DC-DC converter is utilized to charge electrochemical accumulators connected in series in an electric vehicle (EV) – [abstract; Fig. 2; col. 1, line 15 - 52];
A group of electrochemical accumulators are utilized in the EV in order to achieve high power and capacity ratings – [col. 1, line 15 – 52].

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains has applied the teachings of Carcouet et al. in utilizing
a group of electrochemical accumulators in an electric vehicle (EV) in order to achieve high power and capacity ratings thereby obtaining better electrical performance of the EV.	
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Acting Patent Examiner, 2851/2800